                   UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                        SOUTHERN DIVISION

                             NO. 7:20-cr-00046-D


UNITED STATES OF AMERICA               )
                                       )
            V.                         )                 ORDER
                                       )
HARLANDO CARR                          )


     This matter comes before the Court on the United States of America's Motion

to seal the Government's Motion for Upward Departure [D.E. 35]. For good cause

having been shown, the United States' motion is GRANTED. The Clerk of Court is

DIRECTED to seal the Government's Motion for Upward Departure [D.E. 35].
                                 I




      SO ORDERED this i l day of December, 2020.




                                     JES C. DEVER III
                                     United States District Judge




       Case 7:20-cr-00046-D Document 37 Filed 12/17/20 Page 1 of 1
